—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits inmates from soliciting others to smuggle contraband into a correctional facility. As related in the misbehavior report, confidential information was presented to correction officers indicating that petitioner had been communicating with certain individuals outside the facility, asking them to bring him razor blades and handcuff keys the next time they visited so that he would be able to carry out an assault on another inmate.
Our in camera review of the record leads us to conclude that the determination of petitioner’s guilt was supported by substantial evidence in the form of the misbehavior report and the transcript of a taped interview conducted by the Hearing Officer with a correction officer who had received the confidential information and the corroborating physical evidence (see, Matter of Colon v Goord, 245 AD2d 582, 584; Matter of Feliciano v Selsky, 239 AD2d 799). A prison disciplinary determination may be based upon confidential information provided that the Hearing Officer has made an independent assessment of its reliability, as was done in this matter (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113, 119; Matter of Gardiner v Senkowski, 234 AD2d 708). Petitioner’s remaining contentions, including his assertions of Hearing Officer bias, have been reviewed and found to be without merit.
Cardona, P.J., Mercure, Peters, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.